Exhibit 10.2


FIRST AMENDMENT TO TERM LOAN AGREEMENT




THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
September 15, 2016, by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), the Lenders, and CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”).


WHEREAS, the Borrower, the Parent, the Lenders, the Agent and the other parties
thereto have entered into that certain Term Loan Agreement dated as of December
17, 2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Term Loan Agreement”);


WHEREAS, the Borrower, the Parent, the Lenders and the Agent desire to amend
certain provisions of the Term Loan Agreement on the terms and conditions
contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Term Loan Agreement.


Section 2.    Specific Amendments to the Term Loan Agreement. Upon the
effectiveness of this Amendment, the parties hereto agree that the Term Loan
Agreement is amended as follows:


(a)    The Term Loan Agreement is amended by restating the definition of
“Availability Termination Date” in Section 1.1. in its entirety as follows:


“Availability Termination Date” means the first to occur of: (a) December 30,
2016 and (b) the date on which the Commitments are terminated or reduced to zero
in accordance herewith.


(b)    The Term Loan Agreement is amended by adding the following subsection (d)
at the end of Section 3.6.:


(d)    Termination Fee. If the Availability Termination Date shall occur after
September 17, 2016, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders a commitment termination fee equal to 0.50% of the
amount of such Lender’s remaining Commitment, if any, on such Availability
Termination Date (immediately prior to giving effect to the termination of the


LEGAL02/36628332v1

--------------------------------------------------------------------------------




Commitments on the Availability Termination Date); provided, however, that such
fee shall not be payable if the Availability Termination Date resulted from the
occurrence of an Event of Default. Such fee shall be due and payable on the
Availability Termination Date. The Borrower acknowledges and agrees that the
amount payable by it under this subsection (d) in connection with the
termination of the aggregate Commitments of the Lenders is a reasonable
calculation of such Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from termination of such
Commitments of the Lenders.


Section 3.    Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the Parent
and each of the Lenders;


(b)    the Reaffirmation of Obligations substantially in the form of Exhibit A
attached hereto duly executed by each Guarantor;


(c)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Agent, including without limitation, the reasonable fees and
expenses of counsel to the Agent, have been paid; and


(d)    such other documents, instruments and agreements as the Agent may
reasonably request.


Section 4.    Representations. The Borrower and the Parent represent and warrant
to the Agent and the Lenders that:


(a)    Authorization. Each of the Parent and the Borrower has the right and
power, and has taken all necessary action to authorize the execution and
delivery of this Amendment and to perform its obligations thereunder and under
the Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of the Parent and the Borrower or a general partner of the
Borrower, as applicable, and both this Amendment and the Term Loan Agreement, as
amended by this Amendment, are legal, valid and binding obligations of the
Parent and the Borrower and are enforceable against such Persons in accordance
with their respective terms except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors rights generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than payment of principal) contained herein or therein and as
may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution, delivery and performance of
this Amendment and the other Loan Documents to which any Loan Party is a party
do not and will not, by the passage of time, the giving of notice, or both:
(i) require any


2    

--------------------------------------------------------------------------------




Governmental Approval or violate any Applicable Law relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any indenture, agreement or other
instrument to which any Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 5.    Reaffirmation of Representations. Each of the Parent and the
Borrower hereby represents, repeats and reaffirms all representations and
warranties made by such Person to the Agent and the Lenders in the Term Loan
Agreement and the other Loan Documents to which such Person is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and accurate on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.


Section 6.    Certain References. Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment. This Amendment shall constitute a Loan
Document.


Section 7.    Expenses. The Borrower hereby agrees to reimburse the Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Agent in connection with the preparation, negotiation and execution of this
Amendment and the other agreements and documents executed and delivered in
connection herewith.


Section 8.    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10.    Effect. Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect. Except as set forth in this Amendment, this Amendment
shall not be construed to be a waiver or amendment of any of the other terms and
conditions of the Term Loan Agreement and the other Loan Documents or to limit,
impair or otherwise affect the rights and remedies of the Lenders under the Loan
Documents. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.




3    

--------------------------------------------------------------------------------




Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




4    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.


CORPORATE OFFICE PROPERTIES, L.P.


By: Corporate Office Properties Trust, its sole
general partner




By: /s/ Scott Robuck
Name: Scott Robuck
Title: VP Finance & Treasurer




CORPORATE OFFICE PROPERTIES TRUST


By: /s/ Scott Robuck
Name: Scott Robuck
Title: VP Finance & Treasurer


















[Signatures Continued on Next Page]


LEGAL02/36628332v1

--------------------------------------------------------------------------------




[Signature Page to First Amendment to Term Loan Agreement
with Corporate Office Properties, L.P.]


CAPITAL ONE, NATIONAL ASSOCIATION, as Agent and as a Lender


By: /s/ Frederick H. Denecke    
Name: Frederick H. Denecke    
Title: Senior Vice President    


PNC Bank, NATIONAL ASSOCIATION


By: /s/ Katie Chowdhry    
Name: Katie Chowdhry    
Title: Vice President


Regions Bank


By: /s/ Kyle D. Upton    
Name: Kyle D. Upton    
Title: Vice President


U.S. Bank National Association


By: /s/ Timothy J. Tillman    
Name: Timothy J. Tillman    
Title: Vice President


TD Bank, N.A.


By: /s/ Michael Duganich     
Name: Michael Duganich    
Title: Vice President


Manufacturers and Traders Trust Company


By: /s/ Isidoros Roros     
Name: Isidoros Roros    
Title: Vice President


Branch Banking and Trust Company


By: /s/ Brad Bowen     
Name: Brad Bowen    
Title: Vice President


LEGAL02/36628332v1

--------------------------------------------------------------------------------






Exhibit A




REAFFIRMATION OF OBLIGATIONS


September 15, 2016


The undersigned (the “Guarantor”) hereby (a) reaffirms its continuing
obligations owing under the Guaranty dated as of December 17, 2015, executed and
delivered by the Guarantor (the “Guaranty”) and (b) agrees that the First
Amendment to Term Loan Agreement dated the date hereof (the “Amendment”)
amending the Term Loan Agreement dated as of December 17, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), each of the Lenders party
thereto, and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”), and the transactions contemplated by the Amendment, do not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.


The Guarantor represents and warrants to the Agent and the Lenders that the
execution, delivery, and performance of this Reaffirmation of Obligations has
been authorized by all requisite action on the part of such Guarantor and will
not violate such Guarantor’s organizational or governing documents.


The Guarantor further agrees that references to the Term Loan Agreement
contained in any Loan Document (as defined in the Term Loan Agreement) shall be
deemed to be references to the Term Loan Agreement, as amended by the Amendment.


This Reaffirmation of Obligations shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the State of New York.








[Signature on Next Page]




LEGAL02/36628332v1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Reaffirmation of Obligations as of the date first above written.




CORPORATE OFFICE PROPERTIES TRUST




By: _______________________________    
Name:
Title:








LEGAL02/36628332v1